ORDER
PER CURIAM.
Kathleen McCay (Wife) appeals from the trial court’s grant of summary judgment in favor of David McCay (Husband) on Wife’s motion to modify a Domestic Relations Order (DRO) and Judgment Dividing Supplemental Retirement Agreement (SRA) Benefits. Wife argues the trial court erred in granting Husband’s motion for summary judgment because (1) there are genuine issues of material fact which prevent the trial court from granting such relief, and (2) under applicable Missouri law and Internal Revenue Service (IRS) Rulings, Wife is entitled to a modification of the DRO. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).